DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4-7, 9, 45-46 and 48 are objected to because of the following informalities:  
Claim 2 Line 1-2 states: “wherein thethat assists the at least one operation of the compressor unit, is a parameter determining function,--
Claim 2 Line 4 states: “this determines at least one of the function parameters:” should be changed to state: -- of:--
Claim 2 Line 10 states: “positions of the two control sliders,” should be changed to state: --the respective positions of the two control sliders,--
Claim 2 Line 16-19 states: 
“temperature of the drive motor 
phasing of the drive motor
voltage at the drive motor 
current consumption of the drive motor.”
	Should be changed to state:
--temperature of the drive motor, 
phasing of the drive motor,
voltage at the drive motor, or
current consumption of the drive motor.--
that assists the at least one operation of the compressor unit, is a control function, and in that, for the purpose of performing the control function, at least one of the following units is controlled:--
	Claim 4 Line 9 states: “a slider controller for the control sliders.” Should be changed to state: --a slider controller for the two control sliders.--
	Claim 6 Line 1-2 states: “wherein the operation assisting compressor function is an operating state monitoring function, and”. It should state: --wherein the operation assisting that assists the at least one operation of the compressor unit, is an operating state monitoring function, and --

“wherein the at least one operation assisting compressor function is a control function, and in that, for the purpose of performing the control function, at least one of the following units is controlled: 
 	a control slider drive, 
 	a motor controller, 
 	a lubricant cooling unit, 
 	an injection element for compressed medium for the purpose of additional cooling, or 
 	a slider controller for the control sliders.”
It should state:
--wherein the that assists the at least one operation of the compressor unit, is a control function, and in that, for the purpose of performing the control function, at least one of the following units is controlled:
 	a control slider drive, 
 	a motor controller, 
 	a lubricant cooling unit, 
 	an injection element for compressed medium for the purpose of additional cooling, or 
 	a slider controller for the two control sliders.--
that assists the at least one operation of the compressor unit, is an operating state--
Claim 48 Line 1-6 states: “wherein a further compressor operating function is a protective function, in that for the purpose of performing the protective function at least one parameter determining function is performed and at least one function parameter is compared with at least one reference parameter, and if the value of the at least one function parameter exceeds or falls below that of the at least one reference parameter, a warning message is given and/or the screw compressor is switched off.” 
Should be changed to state: --wherein a further compressor operating function is a protective function, in that for the purpose of performing the protective function at least one additional parameter determining function is performed and at least one of the function parameters is compared with at least one corresponding reference parameter, and if a value of the at least one of the function parameters exceeds or falls below that of the at least one corresponding reference parameter, a warning message is given and/or the screw compressor is switched off.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4-7, 22, and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 2 recites the limitation "the at least one operation assisting compressor function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the at least one operation assisting compressor function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the at least one operation assisting compressor function" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5: Line 1-4 states: “wherein the at least one operation assisting compressor function is an operating state predetermining function in which a control function is performed on the basis of at least one request signal communicated to the compressor operational controller and/or at least one function parameter.”. It is unclear the exact limitations the applicant is introducing here, specifically what the language “at least one function parameter.” is meant to further describe. For the purpose of examination, the claim language in question will be read as: --wherein the that assists the at least one operation of the compressor unit, is an operating state predetermining function in which a control function is performed on the basis of at least one request signal communicated to the compressor operational controller and/or at least one function parameter communicated to the compressor operational controller.--
6 recites the limitation "the parameter detected by at least one parameter determining function" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the result of the at least one protective function" in Line 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is noted that both “the result” and “the at least one protective function” lack antecedent basis.
Claim 6 recites the limitation "the control operation of at least one control function" in Line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the performance of at least one protective function" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the performance of the at least one control function" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the communication unit" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said external devices" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 22: Line 11 states: “and values of the limits of operation of the screw compressor”. It is unclear the exact limitations the applicant is introducing here, specifically the limitation of “values of the limits of operation of the screw compressor” is directed to an unknown intangible variable “the limits of operation of the screw compressor”. Furthermore, it is not known how the controller takes into account this variable as claimed. Thus the scope of claim 22 is unclear.
22 recites the limitation "the input side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the output side" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the refrigerant" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the at least one operation assisting compressor function" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 46: Line 17-20 states: “wherein the at least one operation assisting compressor function is an operating state predetermining function in which a control function is performed on the basis of at least one request signal communicated to the compressor operational controller and/or at least one function parameter.”. It is unclear the exact limitations the applicant is introducing here, specifically what the language “at least one function parameter.” is meant to further describe. For the purpose of examination, the claim language in question will be read as: --wherein the that assists the at least one operation of the compressor unit, is an operating state predetermining function in which a control function is performed on the basis of at least one request signal communicated to the compressor operational controller and/or at least one function parameter communicated to the compressor operational controller.--
Claim 47 recites the limitation "the parameter detected by at least one parameter determining function" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
47 recites the limitation "the result of the at least one protective function" in Line 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the control operation of at least one control function" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillis USPN 4609329 in view of Kienzle US 2015/0004015 and Schibbye USPN 4611976.
Regarding Claim 45: Pillis USPN 4609329 discloses the limitations: A compressor unit (the compressor unit is defined by the sum of its parts), comprising:
a screw compressor 10 having a compressor housing (50,48,11,12,13) that has a screw rotor chamber (15,16, Fig 3) arranged in the compressor housing (Figures 1-3): 
at least one screw rotor (18 and/or 19) that is arranged in the screw rotor chamber (Figure 3) and mounted on the compressor housing to be rotatable about a screw rotor axis (the rotor is rotatable about axis of 18 and/or axis of 19), and which receives a gaseous medium (refrigerant) having an initial volume (volume of refrigerant in inlet passageway 25) that is supplied by way of a low-pressure chamber (inlet passageway 25) arranged in the compressor housing (Figure 1), and discharges the gaseous medium, compressed to a final volume (compressed volume of refrigerant in discharge passageway 28), in the region of a high-pressure chamber (discharge passageway 28) arranged in the compressor housing (Figure 1); and 
a control slider (slide valve 32), which is arranged in a slider channel (recess 30, Column 2 Line 48-57) of the compressor housing (Figure 1) adjacent to the screw rotor (Fig. 1), and movable in a direction of displacement (i.e. moveable in the left right direction in Figure 1) parallel to the screw rotor axis (the left right direction in Figure 1 is parallel to the axis of element 18 and parallel to the axis of element 19) and takes a form such that it affects the initial volume (volumetric capacity is varied by moving the slide valve 32, varying the amount of refrigerant which is compressed (i.e. the initial volume which is acted on by the compressor) and/or the maximum pressure attained (i.e. the final volume of refrigerant displaced by the compressor) is determined by the position of the slide valve 32, Column 3 Line 55-Column 4 Line 15);

wherein the operation assisting compressor function (the calculation function and/or positioning function in the prior art of Pillis) that assists the at least one operation of the compressor unit, is a control function (the function(s) in the prior art of Pillis are performed to provide the outputs needed to control the position of slide valve 32 and slide stop 33, Column 4 Line 43-67), and in that, for the purpose of performing the control function, the following unit is controlled: 
a control slider drive (control slider drive = 130,131, the outputs calculated in microcomputer 110 with the “calculation function and/or the positioning function” are used to actuate solenoids 120,121 & 125,126 which control valves 130 & 131, which respectively position slide stop 33 and slide valve 32). Pillis USPN 4609329 is silent regarding the limitations: (the compressor operational controller) is provided on the screw compressor; and two control sliders, a first 
However, Kienzle US 2015/0004015 teaches a compressor similar to Pillis USPN 4609329 and does disclose the limitations:
a screw compressor 10 having a compressor housing (11; 12,14,16 ¶0088) that has a screw rotor chamber (64 ¶0099, 120 ¶0120) arranged in the compressor housing (see Figures), at least one screw rotor (62,122) arranged in the screw rotor chamber (62, ¶0099, 122, ¶0120, ¶0121) and mounted on the compressor housing to be rotatable about a screw rotor axis (each rotor is rotatable about its respective axis, rotor 62 has axis 63, rotor 122 has axis 123, ¶0129), and which receives gaseous medium (i.e. the screw rotor chamber receives refrigerant) having an initial volume that is supplied by way of a low-pressure chamber 118 arranged in the compressor housing (see Figures, ¶0121), and discharges the gaseous medium, compressed to a final volume, in the region of a high-pressure chamber (132,133, ¶0121) arranged in the compressor housing (see Figure 11), and a control slider 134, which is arranged in a slider channel of the compressor housing (in the channel housing (unnumbered) slider 134 shown in Figure 10, in the channel housing slider 134 in Figure 11) adjacent to the screw rotor (see Figures 10 and 11); most importantly Kienzle US 2015/0004015 teaches the limitations: wherein there is provided on the screw compressor 10 a compressor operational controller (= control system for the refrigerant compressor described in ¶0089, this controller is provided in control housing 18 which is part of element 14 in the compressor housing, see Figure 5, Figure 11, and ¶0089). Kienzle US 
However, Schibbye USPN 4611976 teaches a compressor similar to Pillis USPN 4609329 and discloses the limitations:
a screw compressor (oil injected screw compressor illustrated in Figures 1-2) having a compressor housing (16,10,17, Column 1 Line 43-59) that has a screw rotor chamber (= space illustrated in Figure 2 formed by the two intersecting circular cross sections that house intersecting rotors 11,12) arranged in the compressor housing (the screw rotor chamber is arranged in the compressor housing as seen in Figures 1-2); 
at least one screw rotor (i.e. rotors 11,12) arranged in the screw rotor chamber (Figure 2) and mounted on the compressor housing to be rotatable about a screw rotor axis (each respective rotor is rotatable about an axis of the respective rotor as is well known in the art of screw compressors), and which receives a gaseous medium (i.e. gas sucked in through inlet connection 13 and inlet channel 14) having an initial volume (i.e. gas volume sucked in through inlet connection 13) that is supplied by way of a low-pressure chamber (inlet channel 14, inlet flange 13) arranged in the compressor housing (as seen in Figure 1 and Figure 2), and discharges the gaseous medium, compressed to a final volume (i.e. volume of the gas enclosed by the intermeshing rotors and is put in communication with discharge channel 19), in the region of a high-pressure chamber (discharge channel 19, discharge port 18) arranged in the compressor housing (see Figure 1 and Figure 2); 

a first control slider 20 of the two control sliders takes a form such that it affects the final volume (Column 1 Line 60-Column 2 Line 10), and a second control slider 21 of the two control sliders takes a form such that it affects the initial volume (Column 2 Line 11-32, i.e. effects the gas volume sucked in through connection 13).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor housing (50,48,11,12,13) of Pillis USPN 4609329 with the control housing 18 for the control system of the refrigerant compressor of Kienzle US 2015/0004015 in order to locate the controller at a periphery of the compressor housing (¶0089) and/or in order to increase the amount of material able to transfer heat from the control system by conduction; and to modify the slide stop 33 and slide valve 32 of Pillis USPN 4609329 with sliding valve 20 and sliding valve 21 of Schibbye USPN 4611976 in order to be able to continuously vary the capacity and internal compression of the screw compressor, thereby obtaining optimum efficiency of the screw compressor (Column 1 Line 18-39).
Regarding Claim 46: Pillis USPN 4609329 discloses the limitations: A compressor unit (the compressor unit is defined by the sum of its parts), comprising:

at least one screw rotor (18 and/or 19) that is arranged in the screw rotor chamber (Figure 3) and mounted on the compressor housing to be rotatable about a screw rotor axis (the rotor is rotatable about axis of 18 and/or axis of 19) and which receives a gaseous medium (refrigerant) having an initial volume (volume of refrigerant in inlet passageway 25) that is supplied by way of a low-pressure chamber (inlet passageway 25) arranged in the compressor housing (Figure 1) and discharges the gaseous medium, compressed to a final volume (compressed volume of refrigerant in discharge passageway 28), in the region of a high-pressure chamber (discharge passageway 28) arranged in the compressor housing (Figure 1); and 
a control slider (slide valve 32), which is arranged in a slider channel (recess 30 Column 2 Line 48-57) of the compressor housing (Figure 1) adjacent to the screw rotor (Fig. 1), and movable in a direction of displacement (i.e. moveable in the left right direction in Figure 1) parallel to the screw rotor axis (the left right direction in Figure 1 is parallel to the axis of element 18 and parallel to the axis of element 19 ) and takes a form such that it affects the initial volume (volumetric capacity is varied by moving the slide valve 32, varying the amount of refrigerant which is compressed (i.e. the initial volume which is acted on by the compressor) and/or the maximum pressure attained (i.e. the final volume of refrigerant displaced by the compressor) is determined by the position of the slide valve 32, Column 3 Line 55-Column 4 Line 15);
a compressor operational controller (=98,110,112) that performs a compressor operating function (i.e. performs a calculation function (e.g. calculates the digital signal 
wherein the operation assisting compressor function (the calculation function and/or positioning function in the prior art of Pillis) that assists the at least one operation of the compressor unit, is an operating state predetermining function (the function(s) in the prior art of Pillis are performed to provide the outputs needed to predetermine the operating states of solenoids 120,121 & 125,126 which control valves 130 & 131, which respectively position slide stop 33 and slide valve 32, Column 4 Line 43-67), in which a control function (i.e. a position control function using output signals 116,117,118,119) is performed on the basis of (i.e. using as a variable in calculations) at least one function parameter (i.e. using pressure of the refrigerant at the inlet passageway 25 measured via opening 84 with suction pressure transducer 86, Column 4 Line 23-24 and/or using pressure of the refrigerant at the discharge passageway 28 measured via opening 80 with discharge pressure transducer 82, Column 4 Line 15-23, when read in light of the specification of the instant application “suction 
However, Kienzle US 2015/0004015 teaches a compressor similar to Pillis USPN 4609329 and does disclose the limitations:
a screw compressor 10 having a compressor housing (11; 12,14,16 ¶0088) that has a screw rotor chamber (64 ¶0099, 120 ¶0120) arranged in the compressor housing (see Figures), at least one screw rotor (62,122) arranged in the screw rotor chamber (62, ¶0099, 122, ¶0120, ¶0121) and mounted on the compressor housing to be rotatable about a screw rotor axis (each rotor is rotatable about its respective axis, rotor 62 has axis 63, rotor 122 has axis 123, ¶0129), and which receives gaseous medium (i.e. the screw rotor chamber receives refrigerant) having an initial volume that is supplied by way of a low-pressure chamber 118 arranged in the compressor housing (see Figures, ¶0121) and discharges the gaseous medium, compressed to a final volume, in the region of a high-pressure chamber (132,133, ¶0121) arranged in the compressor housing (see Figure 11), and a control slider 134, which is arranged in a 
However, Schibbye USPN 4611976 teaches a compressor similar to Pillis USPN 4609329 and discloses the limitations:
a screw compressor (oil injected screw compressor illustrated in Figures 1-2) having a compressor housing (16,10,17, Column 1 Line 43-59) that has a screw rotor chamber (= space illustrated in Figure 2 formed by the two intersecting circular cross sections that house intersecting rotors 11,12) arranged in the compressor housing (the screw rotor chamber is arranged in the compressor housing as seen in Figures 1-2); 
at least one screw rotor (i.e. rotors 11,12) arranged in the screw rotor chamber (Figure 2) and mounted on the compressor housing to be rotatable about a screw rotor axis (each respective rotor is rotatable about an axis of the respective rotor as is well known in the art of screw compressors), and which receives a gaseous medium (i.e. gas sucked in through inlet connection 13 and 
most importantly Schibbye USPN 4611976 teaches the limitations: two control sliders (20,21) arranged in a slider channel of the compressor housing (= space illustrated in Figure 2 formed by the substantially circular cross section located below the screw rotor chamber) adjacent to the screw rotor (i.e. below the screw rotor as seen in Figure 2), and movable in a direction of displacement parallel to the screw rotor axis (abstract); 
a first control slider 20 of the two control sliders takes a form such that it affects the final volume (Column 1 Line 60-Column 2 Line 10), and a second control slider 21 of the two control sliders takes a form such that it affects the initial volume (Column 2 Line 11-32, i.e. effects the gas volume sucked in through connection 13).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor housing (50,48,11,12,13) of Pillis USPN 4609329 with the control housing 18 for the control system of the refrigerant compressor of Kienzle US 2015/0004015 in order to locate the controller at a periphery of the compressor housing (¶0089) and/or in order to increase the amount of material able to transfer heat from the control system by conduction; and 
Regarding Claim 47: Pillis USPN 4609329 discloses the limitations: A compressor unit (the compressor unit is defined by the sum of its parts), comprising:
a screw compressor 10 having a compressor housing (50,48,11,12,13) that has a screw rotor chamber (15,16, Fig 3) arranged in the compressor housing (Figures 1-3): 
at least one screw rotor (18 and/or 19) that is arranged in the screw rotor chamber (Figure 3) and mounted on the compressor housing to be rotatable about a screw rotor axis (the rotor is rotatable about axis of 18 and/or axis of 19), and which receives a gaseous medium (refrigerant) having an initial volume (volume of refrigerant in inlet passageway 25) that is supplied by way of a low-pressure chamber (inlet passageway 25) arranged in the compressor housing (Figure 1), and discharges the gaseous medium, compressed to a final volume (compressed volume of refrigerant in discharge passageway 28), in the region of a high-pressure chamber (discharge passageway 28) arranged in the compressor housing (Figure 1); and 
a control slider (slide valve 32), which is arranged in a slider channel (recess 30, Column 2 Line 48-57) of the compressor housing (Figure 1) adjacent to the screw rotor (Fig. 1), and movable in a direction of displacement (i.e. moveable in the left right direction in Figure 1) parallel to the screw rotor axis (the left right direction in Figure 1 is parallel to the axis of element 18 and parallel to the axis of element 19) and takes a form such that it affects the initial volume (volumetric capacity is varied by moving the 
a compressor operational controller (=98,110,112) that performs a compressor operating function (i.e. performs a calculation function (e.g. calculates the digital signal value for suction pressure, calculates the digital signal value for discharge pressure, Column 4 Line 32-44), performs a positioning function (e.g. controls the position of slide valve 32 and/or controls the position of slide stop 33) Column 4 Line 44-47), which is an operation assisting compressor function (the calculation function and/or positioning function in the prior art of Pillis is an “operation assisting compressor function” within the same confines that the instant application addresses this limitation) that assists at least one operation of the compressor unit (i.e. assists in a calculating operation and/or assists in a positioning operation during operation of the compressor unit (i.e. the overall compressor system)); and
wherein the operation assisting compressor function (the calculation function and/or positioning function in the prior art of Pillis) is an operating state monitoring function (the function(s) in the prior art of Pillis are performed to provide the outputs needed to monitor the operating states of solenoids 120,121 & 125,126 which control valves 130 & 131, which respectively position slide stop 33 and slide valve 32, Column 4 Line 43-67, thus the function are performed to monitor the state of slide valve 32), and in that, for the purpose for performing the operating state monitoring function, a parameter (i.e. slide valve position) detected by at least one parameter determining function . Pillis USPN 4609329 is silent regarding the limitations: (the compressor operational controller) is provided on the screw compressor; and two control sliders, a first control slider of the two control sliders takes a form such that it affects the final volume, and a second control slider of the two control sliders takes a form such that it affects the initial volume.
However, Kienzle US 2015/0004015 teaches a compressor similar to Pillis USPN 4609329 and does disclose the limitations:
a screw compressor 10 having a compressor housing (11; 12,14,16 ¶0088) that has a screw rotor chamber (64 ¶0099, 120 ¶0120) arranged in the compressor housing (see Figures), at least one screw rotor that is arranged in the screw rotor chamber (62, ¶0099, 122, ¶0120), is mounted on the compressor housing to be rotatable about a screw rotor axis (63, 123) and which receives gaseous medium (i.e. refrigerant) having an initial volume that is supplied by way of a low-pressure chamber 118 arranged in the compressor housing (see Figures, ¶0121) and discharges the gaseous medium, compressed to a final volume, in the region of a high-pressure chamber (132,133, ¶0121) arranged in the compressor housing (see Figure 11), and a control slider 134, which is arranged in a slider channel of the compressor housing (in the channel housing (unnumbered) slider 134 shown in Figure 10, in the channel housing slider 134 in Figure 11), is adjacent to the screw rotor (see Figures 10 and 11); most importantly Kienzle US 2015/0004015 teaches the limitations: wherein there is provided on the screw compressor 10 a compressor operational controller (= control system for the refrigerant 
However, Schibbye USPN 4611976 teaches a compressor similar to Pillis USPN 4609329 and discloses the limitations:
a screw compressor (oil injected screw compressor illustrated in Figures 1-2) having a compressor housing (16,10,17, Column 1 Line 43-59) that has a screw rotor chamber (= space illustrated in Figure 2 formed by the two intersecting circular cross sections that house intersecting rotors 11,12) arranged in the compressor housing (the screw rotor chamber is arranged in the compressor housing as seen in Figures 1-2); 
at least one screw rotor (i.e. rotors 11,12) arranged in the screw rotor chamber (Figure 2) and mounted on the compressor housing to be rotatable about a screw rotor axis (each respective rotor is rotatable about an axis of the respective rotor as is well known in the art of screw compressors), and which receives a gaseous medium (i.e. gas sucked in through inlet connection 13 and inlet channel 14) having an initial volume (i.e. gas volume sucked in through inlet connection 13) that is supplied by way of a low-pressure chamber (inlet channel 14, inlet flange 13) arranged in the compressor housing (as seen in Figure 1 and Figure 2), and discharges the gaseous medium, compressed to a final volume (i.e. volume of the gas enclosed by the intermeshing rotors and is put in communication with discharge channel 19), in the region of a high-
most importantly Schibbye USPN 4611976 teaches the limitations: two control sliders (20,21) arranged in a slider channel of the compressor housing (= space illustrated in Figure 2 formed by the substantially circular cross section located below the screw rotor chamber) adjacent to the screw rotor (i.e. below the screw rotor as seen in Figure 2), and movable in a direction of displacement parallel to the screw rotor axis (abstract); 
a first control slider 20 of the two control sliders takes a form such that it affects the final volume (Column 1 Line 60-Column 2 Line 10), and a second control slider 21 of the two control sliders takes a form such that it affects the initial volume (Column 2 Line 11-32, i.e. effects the gas volume sucked in through connection 13).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor housing (50,48,11,12,13) of Pillis USPN 4609329 with the control housing 18 for the control system of the refrigerant compressor of Kienzle US 2015/0004015 in order to locate the controller at a periphery of the compressor housing (¶0089) and/or in order to increase the amount of material able to transfer heat from the control system by conduction; and to modify the slide stop 33 and slide valve 32 of Pillis USPN 4609329 with sliding valve 20 and sliding valve 21 of Schibbye USPN 4611976 in order to be able to continuously vary the capacity and internal compression of the screw compressor, thereby obtaining optimum efficiency of the screw compressor (Column 1 Line 18-39).
Allowable Subject Matter
Claims 1, 10-13, 16-21, 23-29, 49 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2, 4-7, 22, and 48 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claim 9 is objected to for formal matters.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The prior art of record does not discloses the limitations: 
“a position determining device for the two control sliders that includes a first position indicator element coupled to the first control slider and a second position indicator element coupled to the second control slider;
wherein both position indicator elements interact with a common detector element that extends parallel to the direction of displacement of the two control sliders, and along which the first position indicator element and the second position indicator element are movable during movement of the two control sliders;
wherein the common detector element is coupled to an evaluation device that determines respective positions of the first position indicator element and the second position indicator element along the common detector element”.
In combination with all the other limitations set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Page 17 ¶5-Page 18 ¶3, filed 12/07/2021, with respect to the rejection of claim 1 under §103 have been fully considered and are persuasive.  The rejection of claim 1 under §103 of 03/18/2021 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746